DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seaton US 2013/0333675.
Per claim 1, Seaton teaches a method of coating a sensor unit comprising providing at least one sensor element and a sensor body supporting the sensor element (sensor would inherently have a sensor element and something to support said sensor; one object sensor would also read on the claim as the object would be both the sensor element and the body supporting itself; lastly the conductive leads can be interpreted as a sensor element and the sensor can be interpreted as the sensor body; see abstract), applying in the assembled state, a coating on the exterior surface of the sensor unit to coat the sensor element and the sensor body (abstract).  Seaton is silent regarding the claimed coating thickness.  However, Seaton does teach that the coating is used as a protective coating, and properly ensuring that the entire sensor is coated via immersion helps to protect weak areas such as the connection [0021].  Furthermore, the desired thickness directly affects the method in that the desired thickness will determine the speed at which the sensor is withdrawn from the fluid [0022].  As such, it 
Per claim 4, Seaton teaches dip coating to apply the conformal coating [0024].

Claims 1, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiono et al US 2008/0132653.
Per claim 1, Shiono teaches a method of coating a sensor unit comprising providing at least one sensor element and a sensor body supporting the sensor element (Shiono teaches coating various types of sensors, and all sensors would inherently have a sensing element and a sensor body to support said element such as a surface on which the sensor rests or an object to which it is attached), applying in the assembled state, a coating on the exterior surface of the sensor unit to coat the sensor element and the sensor body (abstract).  Shiono is silent regarding the claimed coating thickness.  However, Shiono does teach that the thickness of the coating must be sufficient to exert a coverage effect [0063].  As such, since the purpose of the coating is to protect [0007], it would have been obvious to one of ordinary skill in the art to have determined and controlled the thickness of the coating via routine experimentation to ensure proper and sufficient coverage to protect the coated object (see MPEP 2144.05).
Per claim 4, Shiono teaches dipping the object to form the coating [0077].
Per claim 6, Shiono teaches brushing or spraying to apply the coating [0077], [0086].

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seaton US 2013/0333675 or Shiono et al US 2008/0132653.
Per claims 2-3, Seaton teaches curing at a higher temperature [0025], and Shiono teaches curing at a higher temperature [0077].  Both Seaton and Shiono are silent regarding the relative humidity.  prima facie obvious over the prior art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seaton US 2013/0333675 or Shiono et al US 2008/0132653, in view of Yashiki et al US 4610942.
Per claim 5, Seaton and Shiono both teach dipping to coat the surfaces (see above), but are silent regarding the removing/withdrawing speeds as claimed.  Yashiki teaches a coating method via dip coating (abstract), and discusses in depth the effect of take-up speed on the coating uniformity and thickness (see abstract, Fig. 5, col. 2, lines 11-58) and further teaches increasing the take up speed as the object is further removed (see col. 2, lines 11-58 and col. 4, lines 1-11) and therefore, it would have been obvious to one of ordinary skill in the art to have selected and controlled the withdrawing speed to arrive at the desired results via routine experimentation (see MPEP 2144.05).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seaton US 2013/0333675 or Shiono et al US 2008/0132653, in view of Krzywosz US 20170343423.
.

Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive. Applicant’s arguments are all dependent on the claimed coating thickness that is now amended into claim 1.  Although Seaton and Shiono are silent regarding the claimed thickness, both Seaton and Shiono teach that a predetermined coating thickness or desired coating thickness can be controlled (see above rejection).  Seaton teaches that the desired and final coating thickness directly affects the speed at which the sensor is withdrawn to form a protective coating.  Shiono teaches that the coating thickness must be sufficient to form proper coverage to form its protective coating.  As such, it would have been obvious to one of ordinary skill in the art to have determined and controlled the coating thickness via routine experimentation (see MPEP 2144.05).  As such, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715